Opinion filed August 31, 2010




                                                        In The


    Eleventh Court of Appeals
                                                    __________

                                             No. 11-10-00161-CR
                                                 __________

                            CAROL JOHNENE MORRIS, Appellant

                                                           V.

                                      STATE OF TEXAS, Appellee


                                  On Appeal from the 441st District Court

                                             Midland County, Texas

                                       Trial Court Cause No. CR36894


                                   MEMORANDUM OPINION
          Carol Johnene Morris appeals from the denial of a pretrial application for writ of habeas
corpus.       Morris filed an application for writ of habeas corpus seeking dismissal of the
reindictment in this cause charging her with a theft offense. The trial court denied Morris’s
application, and she timely filed a notice of appeal. We dismiss.1
          Subsequent to the filing of this appeal, Morris was tried and convicted in this cause.
Because she has already been convicted of the underlying offense and is no longer subject to

          1
           On this same day in Cause No. 11-10-00162-CR, we have affirmed the trial court’s order denying Morris’s pretrial
application for writ of habeas corpus stemming from a separate indictment for theft in Trial Court Cause No. CR37161.
pretrial confinement, Morris’s appeal of the denial of her pretrial application is moot. Martinez
v. State, 826 S.W.2d 620 (Tex. Crim. App. 1992). Morris’s remedy now lies by way of appeal of
her conviction.
       This appeal is dismissed as moot.




                                                           PER CURIAM


August 31, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                               2